—Ap*792peal from a decision of the Unemployment Insurance Appeal Board, filed July 23, 1998, which, inter alia, ruled that claimant’s benefit rate should be reduced.
Claimant contributed 7% of his salary toward his pension fund for a total contribution of $68,304. The record establishes that the employer, who matched claimant’s pension contributions, is required to make additional pension contributions as necessary to maintain a fixed amount of pension benefits. The Unemployment Insurance Appeal Board reduced claimant’s weekly unemployment insurance benefit rate pursuant to Labor Law § 600 (7) on the ground that claimant contributed less than 50% to his pension fund and charged claimant with a recoverable overpayment of benefits. We affirm. Given claimant’s life expectancy and the present actuarial value of his pension, calculated to be $543,309, claimant’s contribution to his pension fund amounted to 12.5%. Accordingly, substantial evidence supports the Board’s decision that the employer contributed over one half of the actuarial value of his pension warranting a reduction in unemployment insurance benefit payments (see, Matter of Licciardello [Commissioner of Labor], 255 AD2d 850; Matter of Davis [Commissioner of Labor], 253 AD2d 968).
Crew III, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.